Citation Nr: 0521352	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  96-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left leg, with a below the knee 
amputation, based on treatment at a Department of Veterans 
Affairs (VA) facility from September to December, 1994.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1954 to March 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on November 2003 remand from the 
United States Court of Appeals for Veterans Claims (Court).  
The appeal was initiated from an August 1995 decision by the 
Columbia Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was before the Board in October 1997, when 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the left leg was denied.  The veteran appealed 
that decision to the Court.  By an April 1999 Order, the 
Court vacated the October 1997 Board decision and remanded 
the matter for readjudication.  In December 1999, the Board 
remanded the case to the RO for additional development, and 
the case then came before the Board in April 2002 when the 
Board referred the case to a VA physician for a medical 
expert opinion.  The case was then before the Board in 
November 2002, when the Board again denied the appeal.  The 
veteran appealed the November 2002 Board decision to the 
Court, resulting in a November 2003 joint motion by the 
parties (Joint Motion).  By a November 2003 Order, the Court 
vacated the November 2002 Board decision, and remanded the 
matter for readjudication consistent with the Joint Motion.  
In March 2004 the Board remanded the case to the RO for still 
further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any additional disability of the left leg, including the need 
for amputation, was the result of VA treatment from September 
to December 1994.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
left leg, with a below the knee amputation, based on VA 
treatment from September to December 1994 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

While it is not shown that specific VCAA notice was given to 
the veteran via correspondence from the RO (or otherwise, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC) issued since the VCAA became law), the record reflects 
that he has received ample of what the VCAA requires, 
including what he needs to show to establish entitlement to 
the benefit sought.  Although he was provided the appropriate 
and adequate notice subsequent to the rating decision 
appealed (incidentally, notice of the VCAA was not possible 
prior to enactment of the legislation), he is not prejudiced 
by any notice timing defect.  He has had more than ample 
opportunity to respond, supplement the record, present 
further argument (and has done so).  

Regarding content of notice, in a November 1995 SOC, and in 
SSOCs issued in June 2000, November 2000, and June 2004, the 
veteran was informed of what the evidence showed.  The same 
documents expressly provided him notice and information 
pertaining to what needs to be shown to establish entitlement 
to compensation under 38 U.S.C.A. § 1151 for additional 
disability of the left leg, with a below the knee amputation, 
based on VA treatment.  Likewise, the October 1997 and 
November 2002 Board decisions informed the veteran of what 
the evidence showed, and provided him express information as 
to what needs to be shown to establish entitlement to the 
benefits sought.  He was notified (in the August 1995 RO 
decision, in the November 1995 SOC, in the October 1997 Board 
decision, in the June and November 2000 SSOCs, in the October 
1997 and November 2002 Board decisions, and in the June 2004 
SSOC) of everything required, and has had ample opportunity 
to respond or supplement the record.  While he was not 
advised verbatim to submit everything he had pertinent to the 
claim, any further notice in this regard would be pointless, 
as the veteran has indicated (in a statement dated in January 
2004) that he has nothing more to submit.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, the Board directed additional 
development in December 1999 and March 2004.  The 
development, to include two VA examinations with medical 
opinions, has been completed and the additional evidence was 
considered by the RO.  VA has obtained all identified records 
that could be obtained.  Notably, this case was previously 
before the Board, and before the Court on two occasions, and 
it has not been alleged or suggested that VCAA notice was 
less than adequate.  Evidentiary development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  The Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that improper treatment (or 
lack of treatment) of a left heel ulcer by VA physicians in 
1994 necessitated a left below knee amputation for which he 
seeks compensation.  

VA treatment records include an April 1994 Plastic Surgery 
progress note that notes that the veteran had a right heel 
ulcer for years (for which he had refused surgical 
intervention), and had developed a "very small" ulcer on 
the left heel.  He was seen in Plastic Surgery in June 1994, 
when it was noted that there was little change in the heel.  
A September 1994 outpatient record indicates that the veteran 
was seen for follow-up; he complained of a new left heel 
ulcer for which he was being followed by plastic surgery.  He 
was to be X-rayed to see if there was osteomyelitis.  X-rays 
showed no evidence of osteomyelitis.  A lucency consistent 
with the heel ulcer was noted.  In October 1994, the veteran 
complained of severe left foot pain; he reported that his 
left heel "fell off."  A Class IV diabetic ulcer was 
diagnosed, with fascia and muscle showing, and it was 
reported that antibiotics had provided some improvement.  A 
foul odor was evident.  Soap and water washes, twice daily 
dressing changes, and medication were prescribed.  

VA hospitalization records show that the veteran was admitted 
to a VA medical facility in November 1994.  He gave a history 
of a draining fistula track on his left heel for the past two 
months, with increased pain and drainage over the past week.  
Within the last two days, it had become very necrotic and 
discolored.  It was noted that he had a history of insulin 
dependent diabetes, hypertension, and glaucoma.  The 
admission diagnoses were bilateral heel ulcers, with possible 
osteomyelitis and insulin dependent diabetes mellitus.  A 
vascular surgery team was consulted after the veteran was 
seen in the plastic surgery clinic.  Examination of the left 
heel revealed the need for extensive debridement, and surgery 
was recommended.  The veteran signed a consent form, dated 
November 9, 1994, authorizing the debridement of the left 
heel ulcer, and other indirect procedures.  The consent form 
contains a list of indications, risks/benefits, and 
alternatives that were discussed with the veteran.  The list 
reads, "[r]emove source of infection [and] gangrenous 
tissue.  Risk of infection, bleeding, loss of foot."  

Surgery (debridement of the left heel ulcer) was performed on 
November 9, 1994.  The surgeons noted that the veteran 
presented with a large ulcer on the left heel with 
surrounding cellulitis and purulent drainage.  He also had a 
103 degree fever, and the surgeons felt that this required 
urgent operative debridement.  The surgery report shows that 
there was extensive necrotic tissue on the heel of the left 
foot, as well as tracking of necrotic tissue along the 
plantar fascia anteriorly.  The calcaneus was heavily 
involved with frank necrosis of the bone.  All non-vital 
tissue was debrided back to bleeding tissue.  The veteran 
tolerated the procedure well, and he was put on wet to dry 
heel dressings and was told to be nonweight-bearing.  On the 
second postoperative day, however, he was ambulating in his 
hospital room, and he heard a "crack" when walking to the 
bathroom.  Subsequent X-rays of the left foot showed a right 
malleolus fracture and bilateral osteomyelitis.  He was 
discharged on November 19, 1994, with follow-up appointments 
to discuss a possible heel flap.  

The veteran was seen again on December 12, 1994, when it was 
noted that there was further progression of the left heel 
ulcer, to the point of severe necrosis with limb threatening 
extension.  Examination revealed a gangrenous ulcer on the 
medial side of the left heel, with erythema and swelling 
extending approximately half way up the lower extremity 
between the ankle and the knee.  The veteran signed another 
consent form for left foot debridement and possible below the 
knee amputation. During surgery it was decided that a 
guillotine resection amputation of the left foot was 
necessary. Cultures of the foot were positive for methicillin 
resistant staphylococcus aureus.  On December 20, 1994, a 
below the knee amputation of the left leg was performed with 
the veteran's consent.  He was transferred to the recovery 
room in stable condition and was released on January 3, 1995.

In April 2002, the Board requested an advisory opinion from a 
medical expert regarding the veteran's amputation.  The 
expert was provided a copy of the claims file and applicable 
law and regulations, and was requested to opine as to whether 
the progression of the veteran's left heel pathology, which 
ultimately required the amputation of the left leg below the 
knee, was related to medical treatment provided by VA, or if 
it was merely coincident with, and irrespective of, the VA 
treatment.  

In a July 2002 report, the examining expert reported that the 
veteran's medical history was significant for obesity, 
insulin dependent diabetes, hypertension, and glaucoma.  The 
physician identified VA plastic surgery clinic records 
showing that a small left heel ulcer was first identified in 
April and June 1994.  It was further noted that April, June, 
and October 1994 VA clinical reports were negative for 
indications of vascular evolutions of the left lower 
extremity.  The physician reported the following:  (1) it was 
well established that diabetic patients are at an increased 
risk of developing severe ulcerations of the lower 
extremities, which frequently progress to infection, tissue 
loss, and gangrene requiring amputation; (2) the healing 
process requires that special precautions be taken, such as 
frequent clinic visits, early antibiotic therapy, and early 
aggressive debridement; and (3) all diabetic patients with 
persistent non-healing lower extremity wounds should have a 
vascular examination and formal noninvasive vascular 
evaluation.  The expert examiner stated:

In reviewing this case, I did not find 
any evidence that the deterioration of 
the left foot ulcer resulted as a 
consequence of the therapy provided by 
the VA physicians.  But it is also my 
opinion that the care provided was 
substandard in that the vascular status 
of the left lower extremity was not 
assessed, follow up visits were too 
distant, and off loading maneuvers were 
not attempted.

In the November 2003 Joint Motion, the parties determined 
that the Board should readjudicate the veteran's claim with 
particular attention paid to the meaning of "necessary 
consequences" as contemplated by 38 C.F.R. § 3.358(c)(3).  
The Joint Motion expressly noted:

[The Board] should discuss whether the 
admittedly substandard care VA provided 
in treating Appellant's foot prior to 
amputation led to infection and 
amputation - in other words, was the 
amputation a "necessary consequence" as 
a result of the substandard care, 
considering the criteria contained in 
38 C.F.R. § 3.358(c) in making the 
determination relative to the cause of 
the infection and amputation.  

In the March 2004 remand, the Board requested that the 
veteran be examined by a board certified specialist in 
vascular disorders.  A May 2004 report of examination by a VA 
vascular specialist indicates that a detailed review of the 
medical evidence was accomplished, and the veteran himself 
was examined.  The physician noted the April 1994 VA 
outpatient record of ulcers on both heels, the right being 
"present for years," and that the veteran previously 
refused surgery for the right heel ulcer.  The examiner also 
noted the November 1994 records of VA hospitalization showing 
that the veteran had "palpable bilateral dorsalis pedis and 
posterior tibial pulses which are clearly documented in the 
history and [p]hysical."  The examiner further noted that 
the veteran was told not to ambulate following the November 
1994 procedure, yet he did so anyway, resulting in an acute 
fracture of the calcaneus.  The examiner reported that the 
July 2002 medical expert "provided a nice synopsis of 
textbook cared of diabetic foot ulcers," but that "his 
observations have no validity for [the veteran] for the 
following reasons":

?	"There was no evidence of a vascular component to the 
disease at that time.  The history and physical clearly 
document normal palpable pulses which would, therefore, 
indicate no need for further vascular studies or even a 
recurrent examination for vascular status.  [An 
individual] with pulses does not need further work-up.  
This was further corroborated by the one noninvasive 
laboratory study done 2 years following in May of 1996 
which showed essentially normal flow on the right."  

?	"Progression of heel ulcers is not unexpected with or 
without therapy.  Nearly half of diabetics with foot 
ulcers come to an amputation, and hindfoot lesions are 
the ones most likely to end up with an amputation."  

?	"Wound care in 1994 was essentially wet to dry dressing 
and soaked locally so that his therapy was appropriate 
for that area."  

?	"The acute progression from November to December is not 
unexpected for the depth of the ulcer, the size of the 
ulcer, and its position at the heel.  It is fairly 
typical for an ulcer to slowly progress and then 
suddenly get out of hand with deeper penetration, at 
which point a guillotine amputation becomes necessary."  

?	"Wound cultures are irrelevant until or unless gangrene 
or cellulitis necessitates them.  Even then a routine 
wound culture underestimates the actual number of 
pathogens, and for that reason empiric therapy with a 
broad-spectrum coverage such as Cipro, Timentim, 
Levaquin, etc., is usually employed, as was the case 
[with the veteran]."  

?	"'Offloading'" the foot is, indeed, a usually employed 
device for forefoot lesions but is extremely difficult 
to pull off for a heel lesion.  You either put the 
patient in a wheelchair which quite often aggravates the 
problem if they are neuropathic, or a small cadre of 
physicians will put a walking cast on to off-load.  For 
most patients the location of the ulcer simply means 
that off-loading means the patient is not ambulatory.  
Crutch walking is then employed, but that is markedly 
difficult for a morbidly obese patient."  

The physician expressly reported that there was no deviation 
from the standard of care in 1994, and "amputation was the 
natural and expected prognosis of the disease process with 
which [the veteran] presented."  The physician further 
stated:

I would point out that, rather that 
pointing a finger at the physicians or 
the medical care, the [veteran's] own 
failure to take any responsibility for 
his disease has far more weight in this 
matter:  (1) he was morbidly obese and 
has made no effort to control that, being 
even heavier now than he was in 1994; (2) 
he does not adequately control his 
diabetes which I am sure is related to 
diet in part; (3) he was never compliant 
with his dressing therapy and, indeed, 
walked on the leg when specifically told 
not to, resulting in a deep fracture 
which certainly led to the acute progress 
of the problem.  It is easy to point 
fingers at the medical care, but the 
reality of life is that the [veteran] has 
to be a partner in his health care, and 
if he cannot provide the basics of his 
own self-care then one can hardly expect 
the medical care to be successful.  

Legal Criteria and Analysis

In 1997, during the pendency of this appeal, 38 U.S.C.A. § 
1151 was amended to require a finding of fault on the part of 
the health care providers or an unforeseeable event in order 
for any resulting disability to be compensable.  Departments 
of Veterans Affairs and Housing and Urban Development 
Appropriations Act of 1997, Pub. L. No. 104-204, § 422a, 110 
Stat. 2926 (1997) (codified at 38 U.S.C.A. 
§ 1151).  The amendment to the law applies only to claims 
filed on or after October 1, 1997.  Because the veteran's 
claim was filed prior to October 1, 1997, it is properly 
adjudicated under the law in effect prior to the amendment.  

Under the law in effect prior to October 1, 1997, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
not considered.  If a veteran suffers disability or 
additional disability as the result of VA hospital care, 
medical or surgical treatment, or examination, and such 
disability is not the result of his own willful misconduct, 
compensation for the disability is warranted.  In determining 
whether any additional disability resulted from a treatment-
related injury, the veteran's physical condition immediately 
prior to the injury on which the claim for compensation is 
based will be compared to the subsequent physical condition 
resulting from the injury, each body part being considered 
separately.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or aggravation of a disease or injury suffered as a 
result of VA medical treatment, it must be shown that the 
disability is actually the result of such injury, and not 
merely coincidental with it, and that the injury is not a 
necessary consequence of the medical treatment.  "Necessary 
consequences" are those that are certain to result from, or 
intended to result from, the medical treatment. 38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358.  

Establishing entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 requires 1) additional disability, 2) VA treatment, 
and 3) a nexus between the treatment and the additional 
disability.

Here, the veteran has established that he has an additional 
disability.  His lower left leg was amputated in a VA medical 
facility in December 1994, and it is not in dispute that he 
received treatment at the same VA facility during that time.  
However, the competent (medical) evidence regarding a nexus 
between VA treatment and additional left leg disability is 
all to the effect that VA treatment did not result in 
additional disability, including amputation.  The July 2002 
medical expert stated that he "did not find any evidence 
that the deterioration of the left foot ulcer resulted as a 
consequence of the therapy provided by the VA physicians."  
The July 2002 medical expert opinion is supported by the 
findings of the VA physician in May 2004, who expressly found 
that the December 1994 left leg amputation below the knee 
"was the natural and expected prognosis of the disease 
process with which [the veteran] presented."  The record is 
devoid of any competent (medical) evidence to the contrary.  
Without additional disability due to VA treatment, there can 
be no entitlement under 38 U.S.C.A. § 1151.  While the 
consulting physician noted that care VA provided was 
"substandard," and regrettable as it may be that this was 
so, negligence or other fault by VA, without evidence of 
additional resulting disability, is simply not a factor for 
determining entitlement under 38 U.S.C.A. § 1151.  [In any 
case, the Board finds it significant that the May 2004 VA 
physician conducted his own thorough review of the medical 
evidence of record (including the findings and opinions 
proffered by the July 2002 medical expert, and found "no 
deviation from the standard of care in 1994."]  

In arguments in September 2002 (by the veteran's then 
attorney-representative), and in June 2005 arguments by the 
veteran's current representative, it is argued that the July 
2002 medical expert's opinion establishes that substandard 
care by VA physicians led to the amputation of the veteran's 
leg.  That simply is not the case.  As was stated above, all 
the medical evidence is essentially to the effect that VA 
care was not a factor in the progression of the left foot 
ulcer disability.  Both physicians providing an opinion in 
this matter have indicated essentially that the veteran's 
left foot ulcer progressed as such conditions do, and was not 
aggravated by VA treatment.  The May 2004 opinion reflects a 
very thorough review of the record, and includes a detailed 
explanation of the factors other than VA care which did 
contribute to the progression of the left heel ulcer 
disability, including the veteran's own noncompliance with 
treatment plans.  The veteran and his representative have 
opined to the contrary; but as a laypersons, they not 
competent to offer an opinion on matters requiring 
specialized knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Because a critical element of the claim, a 
nexus between additional left leg disability and VA 
treatment, is not shown, the preponderance of the evidence is 
against the claim.  Hence, it must be denied.
ORDER

Benefits under 38 U.S.C.A. § 1151 for additional disability 
of the left leg, with a below the knee amputation, based on 
treatment at a VA facility from September to December, 1994 
are denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


